Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 3 of paragraph [0047] “16is” should be changed to –16 is--.
In line 2 of paragraph [0052] “4and” should be changed to –4 and--.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 4 there needs to be a space between “conveyance” and “system”.  
In line 3 of claim 8 there should be a space between “and” and “a”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladi et al. (US 2020/0079623).
Ladi et al. show a passenger conveyor system 200 having a first component 240C which rotates about a first rotation axis and a second component 240D which rotates about a second rotation axis, at least one magnet (see line 4 paragraph [0040]), at least one sensor 250, the magnets 260 are fixed to 
Re claim 2, paragraph [0036] discloses a plurality of magnets 260 and a plurality of sensors 270.
Re claim 3, the disclosure of a plurality anticipates the use of at least three.
Re claim 4, the plurality of magnets and sensors are used to determine if displacement has occurred.
Re claim 5, the magnets 260 are fixed to the components 240 and included are second component magnets 260 fixed to a second component 240.
Re claim 6, second component magnets 260 on second components 240 are also used to determine displacement.
Re claim 7, the sensors 270 are used to determine displacement of at least two components 240.
Re claim 8, disclosed are first and second components sensors 270 located by first and second components 240 for measuring displacement.
Re claim 9, disclosed is the use of a plurality of second components magnets.
Re claim 10, the first and second axis of rotation are parallel.
Re claim 11, Figure 2 show the components arranged in a coaxial manner.
Re claim 12, a Hall-effect magneto- inductive type sensor is disclosed.
Re claim 13, disclosed is a processing device (see paragraph [0050]).
Re claim 14, disclosed is a monitoring device which outputs information to a building management system (see paragraph [0038]).
Re claim 15, displacement to at least one sensor is measured using at least one magnet 260 and one sensor 270 so as to determine information indicative of the alignment of first and second components 240.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       07/27/2021